Citation Nr: 0602858	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  98-17 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served in the National Guard from 1987 to 1992, 
during which he had verified active duty for training from 
April 1988 to September 1988 and a period of active duty from 
November 1990 to May 1991.  From January 23, 1991 to May 6, 
1991, he served in Southwest Asia during the Persian Gulf 
War.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1997 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In March 2005, the Board remanded the claim for further 
evidentiary development.  The case is once more before the 
Board for appellate consideration.

The Board notes that the RO has still not addressed the 
veteran's claim for service connection for weakness, which 
was referred to the RO in the Board's March 2005 remand 
decision.  As noted then, on the back of his February 1998 
Notice of Disagreement (NOD), the veteran said: "I would 
like to claim the condition of weakness as S.C. [service 
connection]."  This statement appears to have been intended 
as a separate claim for an undiagnosed disorder based upon 
Gulf War service, as the veteran did not specifically assert 
that weakness is related to service-connected irritable bowel 
syndrome.  This matter is again REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran's headaches are not causally related to event(s) 
in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  

The veteran contends that he suffers from headaches which 
began during his tour of duty in Saudi Arabia in 1991.  See 
January 1997 application for compensation and pension.  He 
has also submitted an undated statement written by his wife.  
She reports that the veteran suffers frequently from 
headaches and is unable to sleep.

Upon enlistment, the veteran denied suffering from frequent 
or severe headaches either then or in the past.  See October 
1987 report of medical history.  His service medical records 
contain references to complaints of headaches in conjunction 
with other ailments.  See December 4, 1990 individual sick 
slip (gum and molar pain, sore throat, headache); December 4, 
1990 record of medical care (pain in wisdom tooth, sore 
throat with headache); December 11, 1990 individual sick slip 
(problem with nails on feet, sore throat, and headache).  At 
the time of his separation from service, however, the veteran 
again denied that he was then suffering or had suffered from 
frequent or severe headaches.  See April 1991 medical history 
report.  

Post-service records indicate that the veteran has complained 
of headaches, again in conjunction with other ailments.  See 
December 1993 medical certificate (diagnosed with upper 
respiratory tract infection); November 1994 medical 
certificate (diagnosed with flu like syndrome, probably over 
imposed pharyngitis).  During a VA compensation and pension 
(C&P) general medical examination in February 1997, the 
veteran was diagnosed with history of headaches.  An undated 
letter received by the RO in March 1997 reports that the 
veteran was still suffering from headaches.  In March 2004, 
the veteran reported suffering from tension headaches since 
his return from the Gulf.  See VA Medical Center (VAMC) 
progress note.  No neurological problems were noted.  See 
February 2002; March 2004 VAMC notes.

The veteran underwent a VA C&P neurological disorders 
examination in July 2004, and was diagnosed with chronic 
recurring headaches with migrainous features.  The diagnosis 
was rendered based on the symptoms as described and with the 
chronological history as given by veteran.  The VA examiner 
noted that service medical records were silent for headaches 
during active duty.  An August 2004 addendum to the report, 
signed by a C&P physician examiner consultant who did not 
conduct the prior exam, opined that based on the objective 
evidence, the veteran's headaches are not due to military 
service.  See July 2004 VA C&P neurological disorders 
examination report.  

Pursuant to the Board's remand directives, in April 2005 the 
VA examiner reviewed the claims file, service medical 
records, and the C&P exams conducted in February 1997 and 
July 2004.  The VA examiner noted that the headaches 
described in the 1997 evaluation fulfilled the diagnostic 
criteria for tensional muscle contraction headaches, which 
are different from those described in July 2004 and 
catalogued as migrainous (really a form or variant of 
migraine).  The examiner opined that the available evidence 
does not establish a relationship between the veteran's 
headaches and military service.  The examiner also stated 
that the headaches claimed by the veteran are less likely 
than not related to the headaches reported in December 1990, 
which were an isolated episode related to a dental problem 
(wisdom tooth) and sore throat, and are completely different 
from the ones described later.  See April 2005 VA C&P 
neurological disorders examination report.

The Board's remand decision included an instruction to the 
medical examiner to render an opinion as to what disorder, if 
any, the veteran now has with respect to complaints of 
recurrent headaches.  Although the VA examiner did not 
specifically provide information regarding a current 
disorder, if any, the veteran currently suffers, he did 
report what diagnostic criteria were met at the time of the 
previous examinations in 1997 and 2004.  Moreover, he 
specifically indicated that that the veteran's claimed 
headaches are not causally related to military service or to 
those headaches complained of while in service.  As such, 
regardless of the specific diagnosis or diagnoses concerning 
any current headache disability, the veteran has failed to 
establish a nexus between his current headaches and service.  
Therefore, the Board finds that service connection for 
headaches must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from a December 1997 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran after the RO's decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  

A letter in April 2002 informed the veteran concerning what 
was necessary to substantiate his claim, and of the 
responsibilities of both the claimant and VA.  Moreover, a 
Supplemental SOC (SSOC) issued by the RO in April 2002 
contained the full citation of the amended version of 
38 C.F.R. § 3.159, from which the fourth notification element 
was drawn by the Court.  A letter in March 2005 again 
specifically informed the veteran of all four section 5103(a) 
notice elements.
 
Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical records as well as VA 
medical records.  The veteran has not authorized VA to obtain 
any further evidence or information on his behalf.  The RO 
also afforded the veteran multiple VA examinations regarding 
his claim for headaches.  In its totality, the lay and 
medical evidence of record provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).
 
Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

Service connection for headaches is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


